[J-52A&B-2019][M.O. - Donohue, J.]
                  IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


IN RE: RISPERDAL LITIGATION            :   No. 22 EAP 2018
                                       :
JONATHAN SAKSEK,                       :   Appeal from the Judgment of Superior
                                       :   Court entered on 11/13/17 at No. 576
                  Appellant            :   EDA 2015 (reargument denied 1/16/18)
                                       :   affirming the judgment entered on
             v.                        :   2/12/15 in the Court of Common Pleas,
                                       :   Philadelphia County, Civil Division at
                                       :   No. 00183 February Term, 2014, No.
JANSSEN PHARMACEUTICALS, INC.,         :   296 March term, 2010
JOHNSON & JOHNSON COMPANY,             :
JANSSEN RESEARCH AND                   :
DEVELOPMENT, LLC,                      :
                                       :
                  Appellees            :   ARGUED: May 16, 2019


IN RE: RISPERDAL LITIGATION            :   No. 23 EAP 2018
                                       :
JOSHUA WINTER,                         :   Appeal from the Judgment of Superior
                                       :   Court entered on 11/13/17 at No. 590
                  Appellant            :   EDA 2015 (reargument denied 1/16/18)
                                       :   affirming the judgment entered on
             v.                        :   2/10/15 in the Court of Common Pleas,
                                       :   Philadelphia County, Civil Division at
                                       :   No. 00170 March Term, 2014, No. 296
JANSSEN PHARMACEUTICALS, INC.,         :   March term, 2010
JOHNSON & JOHNSON COMPANY,             :
JANSSEN RESEARCH AND                   :
DEVELOPMENT, LLC,                      :
                                       :
                  Appellees            :   ARGUED: May 16, 2019




                              DISSENTING OPINION


CHIEF JUSTICE SAYLOR                       DECIDED: November 20, 2019
       I agree with the majority that the intermediate and trial courts should not have

credited Appellees’ efforts to establish global accrual dates broadly applicable to all

Risperdal cases. However, I respectfully differ with the conclusion that Appellees have

failed to sufficiently negate the presence of issues of material fact, in the two cases

presently in issue, concerning whether there was “reason to awaken inquiry and direct

diligence in the channel to which it would be successful.” Majority Opinion, slip op. at

11 (quoting Fine v. Checcio, 582 Pa. 253, 265 n.3, 870 A.2d 850, 857 n.3 (2005)).

       Appellants all but acknowledge that they had reason to know that their excessive

weight gain was “the unfortunate result of medical treatment.” Brief for Appellants at 31;

see also id. at 29 (“To be sure, Plaintiffs knew that they had gained significant weight

while taking Risperdal.”). Moreover, as the majority also relates, “[a]t all relevant times,

weight gain was a reported risk of Risperdal.”         Majority Opinion, slip op. at 15.

Therefore, it seems to me quite plain that Appellants should be charged with inquiry

notice to determine whether they might have claims (albeit, that the accrual date for the

statute of limitations is properly postponed until the age of their majority, see 42 Pa.C.S.

§5533(b)).

       Appellants and the majority appear to downplay the connection between

Risperdal and excessive weight gain. For example, the majority credits Appellants’

position that they may have “believe[d] that their condition was adequately explained as

a normal byproduct of excessive weight gain.”           Majority Opinion, slip op. at 20

(dovetailing with Brief for Appellants at 29). The majority’s position, and that of the

appellants, appears to be that Appellants must have had reason specifically to know

that they had developed gynecomastia. See, e.g., id. at 14 (“[T]he Superior Court fails

to distinguish between knowledge of the physical condition of large breasts and the

critical knowledge of an injury, gynecomastia.” (emphasis adjusted)).


                        [J-52A&B-2019][M.O. – Donohue, J.] - 2
       But excessive weight gain is itself a serious medical condition (or at least a well-

known indicator of serious medical issues) that should awaken inquiry.1 Indeed, I am

uncertain what a “normal byproduct” of excessive weight gain might be, since the

condition simply is not normal. And, as the majority otherwise relates, commencement

of the statutory limitations period does not depend upon knowledge of “the full extent of

the injury, the fact of actual negligence, or precise cause.”   Id. at 11 (quoting Nicolaou

v. Martin, ___ Pa. ___, ___, 195 A.3d 880, 893 (2018)). 2

       Ultimately, Appellants frame the central question in the case as “whether [they]

should have appreciated by October 2006 that their breast growth may be related to

their ingestion of Risperdal.”   Brief for Appellants at 32.3    From my point of view,

Appellees sufficiently went forward with the evidence demonstrating that Appellants

1 Notably, both of the appellants have asserted that the condition of their breasts
resulted in “mentally wounding [them] deeply.” Response in Opposition to Motion for
Summary Judgment dated Aug. 18, 2014, in Saksek v. Janssen Pharmaceuticals, Inc.,
No. 183 Feb. Term 2014, at 2. It is difficult to understand why one who has suffered
such a condition, while taking a drug known to cause weight gain, would not inquire
further, in particular, through focused consultations with appropriate medical
professionals.

2 In the same vein, Appellants’ assertion that they may have had “no idea that their
problem might be tied to another’s tortious conduct” misses the point that knowledge of
wrongful conduct on the part of another is unnecessary. Brief for Appellants at 31
(emphasis added). From my perspective, when a person suffers a known, serious side
effect of a medication, they have notice of both an injury and the involvement of another
and, thus, should be deemed to be on inquiry notice to investigate potential claims.
Accord Ridenour v. Boehringer Ingelheim Pharmaceuticals, Inc., 679 F.3d 1062, 1066
(8th Cir. 2012) (applying a more liberal variant of the discovery rule than that which
pertains in Pennsylvania to conclude that a limitations period began to run when a
plaintiff “was cognizant enough to ask a physician about a possible relationship
between” a prescription drug and his mental condition).

3 Significantly, under this framing of the issue -- with which I agree (except for the date
specification) -- the question of whether Appellants’ breast growth was a manifestation
of gynecomastia is irrelevant.


                        [J-52A&B-2019][M.O. – Donohue, J.] - 3
should have been on inquiry notice from the time that they suffered excessive weight

gain while taking Risperdal.       While I appreciate that the record is substantially

underdeveloped in terms of Appellants’ response, given the above, it is my position that

countervailing evidence of diligence -- including specific, timely consultations with

physicians -- should have been proffered, if any was available. See Pa.R.C.P. No.

1035.3. In this regard, the record stands in sharp contrast to that presented in the

recent Nicolaou decision.      See Nicolaou, ___ Pa. at ___, 195 A.3d at 882-84

(chronicling a plaintiff’s proffer concerning extensive medical consultations for treatment

and to determine the etiology of prolific symptoms). It is significant to me, as well, that

Appellants have advanced no evidence of a negative diagnosis or a misdiagnosis by a

medical professional, as was the case in Nicolaou and Wilson v. El-Daief, 600 Pa. 161,

180-81, 964 A.2d 354, 365 (2009).4

       While the discovery rule may pertain in both instances in which an injury is latent

and when the involvement of another is not apparent, see Wilson, 600 Pa. at 174, 964

A.2d at 361-362, consistent with the legislative intent to foster closure via limitations

periods, I would hold that the more manifest the symptoms, and the more apparent the



4 Responsively, the majority reiterates that both of the appellants have attested that no
physician ever told them that they suffered from gynecomastia or suggested that their
breast growth could have been caused by Risperdal. Majority Opinion, slip op. at 17
n.6. However, none of the majority’s or the appellants’ statements in this regard are
framed in terms of any inquiries by the appellants into their weight gain and breast
growth, particularly in the critical period during the two years after their eighteenth
birthdays, i.e., the ordinary limitations period. Accordingly, although the Court can
accept, for example, that Appellant Saksek had a designated primary care physician
throughout this two-year period as related on his “plaintiff’s fact sheet,” no information is
provided about any specific appointments or consultations, or, for that matter, if there
was any contact at all between the appellant and such physician during this period. It is
my position that summary judgment cannot be avoided via proffers at this level of
abstraction.


                        [J-52A&B-2019][M.O. – Donohue, J.] - 4
involvement of another, the greater the degree of diligence that must be demonstrated

by the plaintiff, in order to satisfy the governing standard of reasonable diligence.




                        [J-52A&B-2019][M.O. – Donohue, J.] - 5